Order entered December 20, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00801-CR

                                  THOMAS WILSON, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-71680-T

                                              ORDER
        The clerk’s record reflects appellant is indigent and is represented by counsel. The

reporter’s record was due on October 26, 2018. When it was not filed, we notified court reporter

Trashuna Salaam by postcard dated October 30, 2018 and instructed her to file, by November 29,

2018, the reporter’s record or written verification that no hearings were recorded or that

appellant had not requested the reporter’s record. To date, we have not received the reporter’s

record nor have we had any communication from Ms. Salaam.

        We ORDER the complete reporter’s record filed BY JANUARY 2, 2019. We caution

Ms. Salaam that the failure to do so will result in the Court taking whatever remedies it has

available to ensure that the appeal proceeds in a timely fashion, which may include ordering that

she not sit until the complete reporter’s record is filed.
       We DIRECT the Clerk to send copies of this order to the Honorable Livia Liu Francis,

Presiding Judge, 283rd Judicial District Court; Trashuna Salaam, court reporter, 283rd Judicial

District Court; and to counsel for all parties.




                                                   /s/    CAROLYN WRIGHT
                                                          CHIEF JUSTICE